Citation Nr: 1536120	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residual disability of right cerebellar ischemia (claimed as stroke), to include as secondary to service-connected disability.

2.  Entitlement to service connection for bilateral macular degeneration, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was previously before the Board in July 2014, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran has a residual disability of right cerebellar ischemia that was caused by a service-connected disability.

2.  The currently demonstrated bilateral macular degeneration is not due to an event or incident of the Veteran's active service or proximately due to or the result of, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  Residual disability of right cerebellar ischemia is proximately due to or the result of service-connected pacemaker implantation.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

2.  The criteria for service connection for bilateral macular degeneration are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated February 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Residual Disability of Right Cerebellar Ischemia 

The Veteran contends that residuals of right cerebellar ischemia, claimed as stroke, are a result of his service-connected diabetes mellitus.

In a March 2007 VA examination, the examiner reviewed the claims file and performed a physical evaluation and diagnosed cerebrovascular accident.  The examiner noted the stroke pre-dated the onset of diabetes, but did not provide an etiology opinion.

In an October 2014 VA examination, the examiner reviewed the claims file and performed a physical evaluation.  The examiner corrected the diagnosis to right cerebellar ischemia.  The examiner noted the Veteran's history of cerebrovascular accident in October 2005 and subsequent cardiac arrhythmia and pacemaker implantation in November 2005.  The examiner found the only residual effect of the cerebrovascular accident was minimal expressive aphasia.  The examiner noted review of a November 2014 CT scan showed no previous cerebrovascular accident or stroke.  The examiner noted that the Veteran left service in 1983 and was diagnosed with diabetes mellitus in 2005 and had right cerebellar ischemia in late November 2005.  Then, the examiner stated that although a variety of mechanisms contribute to increased brain ischemia in diabetes, including endothelial dysfunction, platelet activation, coagulation abnormalities, and atherosclerotic plaque composition, the Veteran's cerebellar ischemia was less likely than not caused by service-connected diabetes mellitus because of the timing of the ischemic event in November 2005.  The examiner stated that the cerebellar ischemia was likely due to the arrhythmia, status post pacemaker placement.

The Board finds that the October 2014 opinion is adequate because the examiner discussed the relevant findings, considered the contentions of the Veteran, and provided a supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

A review of the record shows that the Veteran has established service connection for ischemic heart disease status post angioplasties, stent placement, and pacemaker implantation with residual scar, currently rated 30 percent.  The persuasive and competent October 2014 VA opinion established that the Veteran's residuals of right cerebellar ischemia disability is proximately due to or the result of the service-connected ischemic heart disease and pacemaker implantation due to the timing of the pacemaker placement and the ischemic event.  

Accordingly, the Board finds that the evidence supports the claim, and entitlement to service connection for residual disability of right cerebellar ischemia is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

Macular Degeneration Disability

The Veteran contends that bilateral macular degeneration is a result of his service-connected diabetes mellitus.

An October 2006 VA Agent Orange registry examination shows an impression of macular degeneration.  However, the examiner did not provide an etiology opinion.  There was also an impression of stroke embolic in 2005 with decreased vision of the lateral medullary plate.

In an October 2014 VA examination, an optometrist reviewed the claims file and performed a physical evaluation.  The diagnosis was bilateral non-exudative macular degeneration.  The optometrist noted there was no history of retinopathy bilaterally.  The optometrist opined that the Veteran's macular degeneration was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The optometrist reasoned that the Veteran's macular degeneration was a result of risk factors such as age, family history, and hypertension, and would likely have manifest regardless of his active service.  The optometrist opined that the Veteran's macular degeneration was less likely than not proximately due to or the result of service-connected diabetes mellitus.  The optometrist noted, according to the literature, being diabetic puts one at higher risk for macular degeration, but there was no proven causal relationship, nor had it been shown to aggravate macular degeneration. 

Initially, the Board notes that the Veteran has never contended, nor is there any evidence of record to support the proposition that macular degeneration is directly related to service.  Service medical records are negative for any indication, complaints, treatment or diagnosis of eye problems or macular degeneration in service.  There is no evidence of any eye disability or macular degeneration in service.  Nor is there any competent evidence of record showing that the Veteran's macular degeneration is related to service.  That finding is supported by the opinion and rationale provided by the October 2014 VA optometrist.  The opinion and rationale are supported by a review of the record and examination of the Veteran.  The VA optometrist specifically found that the Veteran's macular degeneration would have manifest regardless of his service as result of nonservice-related risk factors. 

Furthermore, the Board finds that macular degeneration is not proximately due to or the result of diabetes mellitus.  The Veteran has stated that his macular degeneration is due to his service-connected diabetes mellitus.  While the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a medical opinion on the etiology of macular degeneration.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran has never reported that any medical professional has told him that his macular degeneration is related to service or a service-connected disability.

The October 2014 VA optometrist opined that the Veteran's macular degeneration was less likely than not proximately due to or aggravated by the service-connected diabetes mellitus.  That examiner attributed the macular degeneration to risk factors such as age, family history, and hypertension.  The Veteran has not established service connection for hypertension.  The October 2014 VA opinion optometrist opinion is the only competent medical opinion of record regarding the etiology of macular degeneration, and it is against the claim.  No competent evidence supporting the claim has been submitted by the claimant.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for macular degeneration, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of right cerebellar ischemia, due to service-connected ischemic heart disease with pacemaker implantation, is granted.

Entitlement to service connection for macular degeneration, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


